Citation Nr: 1743652	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a finger disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left foot disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a right foot disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to February 1970, which included service in the Republic of Vietnam from March 1969 to January 1970.  He also served in the U.S. Marine Corps Reserve and the Nevada Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of that hearing has been associated with the claims file.

In December 2014, the Board remanded the claims for further development.  The case has since been returned to the Board for appellate review.   

The Board also notes that the Veteran's appeal had originally included a claim for service connection for an acquired psychiatric disorder.  However, following the Board's December 2014 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for posttraumatic stress disorder (PTSD) in a December 2015 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issues of entitlement to service connection for a back disorder, a left foot disorder, a right foot disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current finger disorder that manifested in service or that is otherwise related thereto. 


CONCLUSION OF LAW

A finger disorder was not incurred in active service and may not be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, where the veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for
a finger disorder.

The Veteran's military personnel records indicate that the Veteran had service in Vietnam during the requisite time period.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  

As set forth above, VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309(e).  These enumerated diseases, however, do not include a finger disorder such as numbness.  See 38 C.F.R. § 3.309 (e).  As such, service connection for a finger disorder is not warranted on a presumptive basis.

As noted above, although this disability is not amongst the delineated diseases associated with herbicide exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation.  However, the Board concludes that the Veteran is also not entitled to service connection for a finger disorder on the basis of direct service connection.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a finger disorder.  His entrance and separation examinations for his active duty service were normal with regard to the relevant body system and nothing relevant was noted during his August 1973 enlistment examination for the National Guard.

The Veteran was afforded a VA examination in connection with his finger disorder claim in September 2015.  At that time, he reported numbness and tingling in all fingertips bilaterally, which he reported had begun approximately 20 years earlier.  However, after a review of the Veteran's claims file and evaluation of the Veteran, the VA examiner found no objective evidence of a finger disorder and opined that the Veteran's medical records did not indicate a diagnosis of a finger disorder.  

The Veteran was also afforded a VA peripheral nerve condition examination in connection with his finger disorder claim in September 2015.  At that time, the Veteran again reported fingertip numbness and paresthesia in all fingers, bilaterally, for the past 20 years.  He also reported that he had been diagnosed with bilateral carpal tunnel syndrome in 2012.  The VA examiner opined that the bilateral carpal tunnel syndrome was more likely than not secondary to the repetitive movements that the Veteran performed as a card dealer at his longstanding job at a casino and not his previous military service.

The Board notes that the Veteran has claimed that that he has finger disorder and that he has experienced symptoms since his National Guard service.  He is certainly competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that the September 2015 VA examiner's opinion is more probative in assessing whether the Veteran has a current finger disorder and whether that disorder is related to service.  The September 2015 VA examiner considered the Veteran's reported medical history and complaints and performed a physical examination, yet found no objective abnormalities.  The September 2015 opinion is also based on a review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination and the examiner's own medical knowledge and training.  Further, this opinion is supported by the VA medical records, which do not indicate the diagnosis or treatment of a finger disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran does not have a finger disorder, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).  Additionally, as there is no current diagnosis, a discussion with regard to the Veteran's National Guard duty service and his periods of inactive duty for training therein is not necessary.

With regard to the bilateral carpal tunnel syndrome, the Board notes that the Veteran has not made a claim for bilateral carpal tunnel syndrome, and his testimony did not indicate a problem with his wrists at any time during his appeal.  Additionally, the September 2015 VA examiner found that the bilateral carpal tunnel syndrome was more likely related to the Veteran's civilian employment post-service and not his military service.  As such, further discussion of a bilateral carpal tunnel syndrome disorder is also not warranted.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 


ORDER

Service connection for a finger disorder, to include as due to herbicide exposure, is denied.


REMAND

The Veteran was afforded VA examinations in connection with his claims for bilateral feet disorder, back disorder, and hypertension in September 2015.  However, the Board finds these examinations were inadequate and that additional medical opinions are needed.  

First, the September 2015 VA examiner did not provide an opinion as to whether the Veteran's foot disorders and hypertension were related to herbicide exposure in service.  

Second, the examiner's negative nexus opinions with regard to the Veteran's bilateral feet and back disorder claims are based upon the lack of diagnosis or treatment in the Veteran's service treatment records.  However, the Veteran has stated that he injured his back riding in convoys in Vietnam and that he first noticed his foot disorder in Vietnam.  He also explained that he did not go to sick bay for either issue because he could not leave to receive treatment and there was nowhere to go for such treatment.  It would have been helpful if the examiner had provided further rationale, such as how these disorders typically present or develop.

Third, the September 2015 VA examiner opined that the Veteran's hypertension was not related to anxiety or PTSD, as the Veteran was not diagnosed with such disorders.  However, the Board notes that the Veteran was diagnosed with PTSD during a September 2015 VA psychiatric examination and is currently service-connected for that disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back, bilateral foot, and hypertension disorders, to include any private chiropractors and Express Care Miami.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left and right foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should opine as to whether it is at least as likely as not that the Veteran's left and right disorders are related to his military service, to include his herbicide exposure therein (regardless of the fact that such an association may not be presumed).  

In rendering this opinion, the examiner should consider the Veteran's report stated that he first noticed his foot disorder in Vietnam.  He explained that he did not go to sick bay for these problems because he could not leave to receive treatment and there was nowhere to go for such treatment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether it is at least as likely as not that the Veteran's back disorder is related to his military service.  

In rendering this opinion, the examiner should consider the Veteran's statement that he injured his back riding in convoys in Vietnam.  He explained that he did not go to sick bay for the issue because he could not leave to receive treatment and there was nowhere to go for such treatment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is related to his military service, to include his herbicide exposure therein (regardless of the fact that such an association may not be presumed).  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has hypertension that is either caused by or aggravated by his service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


